Case 2:15-cv-02926-DRH-SIL Document 133 Filed 09/27/19 Page 1 of 1 PageID #: 7758


                                                                          HUNTON ANDREWS KURTH LLP
                                                                          2200 PENNSYLVANIA AVENUE, NW
                                                                          WASHINGTON, D.C. 20037-1701

                                                                          TEL 202 • 955 • 1500
                                                                          FAX 202 • 778 • 2201


                                                                          MATTHEW J. RICCIARDI
  September 27, 2019                                                      DIRECT DIAL: 202 • 955 • 1685
                                                                          EMAIL: mricciardi@HuntonAK.com

 VIA ELECTRONIC CASE FILING                                               FILE NO: 68026.6



 Hon. Denis R. Hurley, U.S.D.J.
 United States District Court
   for the Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

 Re:     Capricorn Management Systems, Inc. v. GEICO
         Case no. 2:15-cv-02926-DRH-SIL

 Dear Judge Hurley:

         This firm represents defendant Government Employees Insurance Company (“GEICO”)
 in the subject civil action. We write jointly on behalf of all Parties to request an expansion of
 page limits for opposition and reply briefs in connection with the Rule 72 objections filed by
 plaintiff Capricorn Management Systems, Inc. (“Capricorn”).

         By a docket order of September 11, 2019, the Court granted Capricorn’s request to
 expand the page limit for its Rule 72 objections from 25 pages to 50 pages. Capricorn filed
 its objections accordingly on September 13th, docket no. 132. Counsel for all Parties have
 conferred and respectfully request that the Court “so order” the following page limits for the
 associated opposition and reply briefs:

              •   The page limit for Defendants’ opposition to Capricorn’s Rule 72 objections is
                  expanded to 50 pages; and

              •   The page limit for Capricorn’s reply to Defendants’ opposition to Capricorn’s
                  Rule 72 objections is expanded to 25 pages.

         All Parties consent to the relief requested herein. Counsel thank Your Honor for his
 continuing consideration and are, as always, available to render any assistance that may be
 helpful the Court.

 Respectfully submitted,
 /s/ Matthew J. Ricciardi
 Matthew J. Ricciardi, Esq.

 cc:     Counsel of Record (via CM/ECF)                                              68026.6 EMF_US 76464216

       ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON LOS ANGELES
       MIAMI NEW YORK NORFOLK RALEIGH/DURHAM RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                                www.HuntonAK.com
